DETAILED ACTION
Election/Restrictions
Claim 13 is allowable. Claim 1-6, 8, and 10-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions, as set forth in the Office action mailed on 11 May 2021, is hereby withdrawn and claims 1-8 and 10-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Alley on 28 July 2022, and 5 August 2022.
The application has been amended as follows: 
Cancel Claim 7.
Amend Claim 8. The clamp of claim 6, wherein the plunger extends from the outer bore to the inner groove to contact and drive the O-ring.
Cancel Claim 18.
Cancel Claim 22.
Amend Claim 13.  A clamp for a slip joint formed by a juncture of a diffuser and an inlet mixer in a nuclear reactor, the clamp comprising: at least two opposite clamp arms shaped to fit inside of the diffuser and against the inlet mixer in the slip joint; a leaf spring in a first arm of the two opposite clamp arms, wherein the leaf spring is configured to bias the inlet mixer in a transverse direction against a second arm of the two opposite clamp arms with the clamp closed around the inlet mixer and without significantly transversely loading the diffuser; and an O-ring seated in a perimeter of the two opposite clamp arms, wherein the O-ring fills the slip joint, and wherein the O-ring is configured to bias against the inlet mixer separately from the spring biasing the inlet mixer.

Allowable Subject Matter
Claims 1-6, 8, 10-17, and 24 are allowed.
The nearest prior art is Jensen (US 2014/0079468; See Fig 12) in view of Bass (US 2012/0012728).
The following is an examiner’s statement of reasons for allowance. The aspect of the instant invention determined to be novel and patentably distinct from the prior art is in independent claims 13, 18 and 22. Jensen in view of Bass does not teach in claim 13 “wherein the spring is a leaf spring in a first arm of the two opposite clamp arms, and wherein the leaf spring is configured to bias the inlet mixer in the transverse direction against a second arm of the two opposite clamp arms with the clamp closed around the inlet mixer,” (See Applicant’s Fig 6). Therefore, the sum of these limitations is not disclosed by the prior art and it would not be obvious to combine reference in an effort to meet all of the claimed elements. It should be noted that “without substantially transversely loading the diffuser” is interpreted to mean any transverse loading of the diffuser would be negligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746           

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746